DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/22/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 5 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20050283058
20051222
Choo-Smith, et al.

US-20190000308
20190103
Duckett, et al.

US-20150216398 A1
08-2015
Yang; Chenying
G01J3/10
US-20190000308 A1
01-2019
Duckett, III; George E.
A61B1/00133
US-20140272767
20140918
Monty

US-5717605
19980210
Komiya

US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/051
US-20060012836
20060119
Boemler

US-6110106
20000829
MacKinnon, et al.

US-20190011691
20190110
Peyman

US-8773756
20140708
Tesar, et al.

US-20200113424 A1
04-2020
Griffin; Stephen E.
G02B19/0028
US-20050219688
20051006
Kawano, et al.

US-20090236541
20090924
Lomnes, et al.

US-20100245550
20100930
Ishihara

US-8330087
20121211
Domenicali

US-20190281204 A1
09-2019
Darty; Mark Anthony
G01J3/2823
US-20170205341
20170720
Gillet

US-20170143215 A1
05-2017
Homyk; Andrew
A61B5/72


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-5, 10 and 13-16 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482